Citation Nr: 1512839	
Decision Date: 03/26/15    Archive Date: 04/03/15

DOCKET NO.  10-33 616	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for bilateral tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

E. D. Anderson, Counsel


INTRODUCTION

The Veteran served on active duty from August 1963 to October 1966. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  


FINDING OF FACT

The Veteran's tinnitus was incurred in service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for bilateral tinnitus have been met.  38 U.S.C.A. §§ 101, 1110 (West 2014); 38 C.F.R. §3.303 (2014).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2014).  In general, service connection requires competent and credible evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2014). 

In the instant case, the Veteran has testified that he first experienced tinnitus during his active military service and that his symptoms have persisted since that time.  The Veteran is competent to testify concerning observable physical symptoms such as ringing in his ears, and the Board finds his statements describing the onset of his disability to be credible.  Additionally, in September 2009, a private physician, Dr. S.M., opined that the Veteran's tinnitus was more likely than not related to his military noise exposure.  Accordingly, entitlement to service connection for tinnitus is granted.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2014).


ORDER

Entitlement to service connection for bilateral tinnitus is granted.



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


